\HU(,-W
                        ELECTRONIC RECORD



                                                               INDECENCY WITH A
COA#      04-14-00468-CR                      OFFENSE:         CHILD - CONTACT

          EX PARTE JERRY SOLIZ
STYLE: martinez                               COUNTY:          BEXAR

                      DISMISSED-LACK
COA DISPOSITION:      OF JURISDICTION         TRIAL COURT: 437™ DISTRICT COURT

DATE: 10/08/14               Publish: NO      TC CASE #:       2008CR1459




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         EX PARTE JERRY SOLIZ
STYLE:   MARTINEZ                                  CCA#:        Ptefc-W
         PRO 5£                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE:      PX l2s/^0/r                             SIGNED:                  PC:

JUDGE:           /^i &itcx***^-,                   PUBLISH:                 DNP:




                                                                            MOTION FOR

                                          REHEARING IN CCA IS:

                                          JUDGE: